—In a proceeding to invalidate a petition designating John Melillo, et al., as candidates in a primary election to be held on September 12, 1995, for the Republican Party positions of Male and Female Member of the Republican State Committee, Delegates and Alternate Delegates to the 2nd Judicial District Republican Convention, and Republican Party County Committee Member from the 47th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Scholnick, J.), dated August 7, 1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellants challenged the designating petition of the respondents, claiming that certain of the candidates for the position of Republican Party County Committee Member from the 47th Assembly District did not knowingly consent to having their names placed on the ballots. The petition was properly dismissed since, as conceded in the appellants’ brief, these candidates signed written consent forms which clearly stated that each candidate "consented] to be a candidate for the party position of Republican Party County Committee *772Member” (see, Matter of Johnson v Bagliore, 218 AD2d 775 [decided herewith]; cf., Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789; Matter of Gucciardo v Meyers, 196 AD2d 615).
Moreover, we decline to disturb the finding of the trial court that the appellants failed to prove fraud on the part of the respondents (see, Matter of Eve v Mahoney, 45 AD2d 945).
The appellants’ remaining contention is without merit. Bracken, J. P., O’Brien, Santucci, Joy and Friedmann, JJ., concur.